DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Restriction
Applicant's election of claims 1-9 and 15-20 in the reply filed on 24 June 2022 is acknowledged. The election is stated as being both without traverse (see page 9, first line) and with traverse (see page 9, line 1) - since arguments are provided challenging the basis for restriction, the Office is considering the election to be made with traverse. In the traversal, Applicant states:
-“As discussed during the above-noted Examiner interview, the method of claim 10 includes a preamble which includes structural components similar to those set forth in the variable pitch propeller assemblies of both claims 1 and 15, namely, a plurality of propeller blades, pitch actuation assembly, and pitch control unit. As such, a search of method claims 10-14 will account for the structural elements in the preamble. This goes against the argument in the Office action that the process can be used ‘with another materially different product’. See Office action dated April 28, 2022, p. 2.” - the Office respectfully notes that the previous restriction requirement indicated that distinctness was present because the product of Invention I can be used in a different process than that required by Invention II, not that the process can be used with another materially different product;
-“Further, while the Office action submits that the different groups are classified in different classifications, both groups have in fact been classified in the same class - B64C 11/385. As such, the Examiner would be searching the same class for both sets of claims. The Applicant respectfully submits that there is no undue burden placed on the Examiner to perform such a search in the same class” - the Office respectfully notes that the examination burden was justified on the basis that different search queries are required.
	The restriction requirement is still deemed proper and is therefore made FINAL. Claims 10-14 are withdrawn as being drawn to a non-elected invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11 March 2020, 29 July 2020, 17 March 2022, 07 April 2022 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are hereby considered.

Specification
The disclosure is objected to because of the following informalities:  
In the Abstract, last line, “is provided” should be deleted (note: the language of the Abstract should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc - see MPEP 608.01(b)).
Appropriate correction is required.
Claim Objections
Claims 1-9 and 15-20 are objected to because of the following informalities: 
	In claim 1, all of the lines after “a pitch control unit including:” should be further indented.
	In claim 4, all of the lines after line 2 should be further indented.
In claim 15, all of the lines after “a pitch control unit including:” should be further indented.
In claim 18, all of the lines after line 2 should be further indented.
In claim 20, lines 2-3, “a first grove, a second groove, and” should be deleted (since they are duplicative of antecedent limitations).
Claims 2-3, 6-9, 16-17, and 19 are objected to due to dependency on an above claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a pitch actuation assembly for adjusting the plurality of propeller blades through the plurality of angles” (claims 1 and 15).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 and 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the limitation recited as “a primary control valve operable to selectively allow a flow of hydraulic fluid to or from the pitch actuation assembly” alone or in combination with the subsequent limitation recited as “a secondary control valve… operable to selectively allow a flow of hydraulic fluid to or from the pitch actuation assembly” renders the claim indefinite. According to MPEP 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In this instance, the disclosure indicates that secondary control valve 240 is fluidically interposes primary control valve 230 and pitch actuation assembly 202 and that primary control valve 230 selectively allows a flow of fluid to secondary control valve 240. Due to an identical instance, this rejection also applies to claim 15. Due to dependency, this rejection also applies to claims 2-9 and 16-19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 9, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoemke et al. (US 11,312,476 - hereafter referred to as Hoemke) in view of Waddleton (US 2018/0072402).

In reference to claim 1 (as far as it is clear and definite)
Hoemke discloses:
A variable pitch propeller assembly (see Figures 1A-1D) for an engine defining an axial direction, a radial direction, and a circumferential direction, the variable pitch propeller assembly comprising:
a plurality of propeller blades (i.e., blades of propeller 105) rotatable about the axial direction and spaced apart along the circumferential direction, each propeller blade rotatable through a plurality of blade angles about respective pitch axes each extending in the radial direction;
a pitch actuation assembly (102) for adjusting the plurality of propeller blades through the plurality of blade angles; and
a pitch control unit including:
a secondary control valve (106) adjustable between a constant speed mode (i.e., flight mode - see Figures 1B and 1C and col.6:ll.4-51), a feather mode (i.e., a full feather overspeed protection mode - see col.8:ll.42-61)(note: Figure 1D only approximates the feather mode described in col.8:ll.42-61 since the spool 208 is not depicted as contacting bottom end 162), and a reverse mode (i.e., a ground beta mode, which includes reverse pitch angles - see Figure 1A and col.5:ll.52-56) and operable to selectively allow a flow of hydraulic fluid to or from the pitch actuation assembly based at least in part on the mode of the secondary control valve.

Hoemke does not disclose:
a primary control valve operable to selectively allow a flow of hydraulic fluid to or from the pitch actuation assembly.

Waddleton discloses:
a pitch control assembly comprising a secondary control valve (21) and a primary control valve (30), the secondary control valve controlling a pitch actuation assembly (24), and the primary control valve selectively allowing flow of a hydraulic fluid to or from the secondary control valve.

Hoemke further discloses (see col.4:ll.39-41) that hydraulic fluid is supplied to the pitch control valve 106 via pitch controller 116 or other devices.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Hoemke to include a primary control valve that selectively allows flow of hydraulic fluid to or from the secondary control valve, as disclosed by Waddleton, for the purpose of permitting pressure and/or flow rate control of the fluid received by the secondary control valve.

Hoemke in view of Waddleton addresses:
a primary control valve (Waddleton - 30) operable to selectively allow a flow of hydraulic fluid to or from (i.e., via Hoemke valve 106) the pitch actuation assembly (Hoemke - 102).

In reference to claim 2
Hoemke in view of Waddleton addresses:
The variable pitch propeller assembly of claim 1, wherein the secondary control valve (Hoemke - 106) has a valve body (200 - Hoemke Figure 1) defining a chamber (204 - Hoemke Figure 1) and a spool (208 - Hoemke Figure 1) movable within the chamber, and wherein the spool is movable between a plurality of constant speed positions (i.e., a range of intermediate positions of Hoemke piston 208 - see Hoemke Figures 1B and 1C and col.6:ll.4-51) in the constant speed mode, one or more feather positions (i.e., a down position of Hoemke piston 208 - see Hoemke col.8:ll.42-61) in the feather mode, and one or more reverse positions (i.e., an upper position of Hoemke piston 208 - see Hoemke Figure 1A and col.5:ll.52-56) in the reverse mode to enable the plurality of propeller blades to rotate to a negative blade angle.

In reference to claim 3
Hoemke in view of Waddleton addresses:
The variable pitch propeller assembly of claim 1, wherein the secondary control valve (Hoemke - 106) is an electrohydraulic servovalve (see Hoemke col.4:ln.28).

In reference to claim 9
Hoemke in view of Waddleton addresses:
The variable pitch propeller assembly of claim 1, wherein the primary control valve (Waddleton - 30) is an electrohydraulic servovalve (see Waddleton par. [0026]).

In reference to claim 15 (as far as it is clear and definite)
Hoemke in view of Waddleton, as combined in the rejection of claim 1, addresses:
A variable pitch propeller assembly (see Hoemke Figures 1A-1D) for an engine defining an axial direction, a radial direction, and a circumferential direction, the variable pitch propeller assembly comprising:
a plurality of propeller blades (Hoemke - ~105) rotatable about the axial direction and spaced apart along the circumferential direction, each propeller blade rotatable through a plurality of blade angles about respective pitch axes each extending in the radial direction;
a pitch actuation assembly (Hoemke - 102) for adjusting the plurality of propeller blades through the plurality of blade angles; and
a pitch control unit including:
a primary control valve (Waddleton - 30) operable to selectively allow a flow of hydraulic fluid to or from the pitch actuation assembly; and
a secondary EHSV control valve (Hoemke - 106) having a valve body (200 - Hoemke Figure 1) defining a chamber (204 - Hoemke Figure 1) and a spool (208 - Hoemke Figure 1) movable within the chamber, the spool is movable between a plurality of constant speed positions (i.e., a range of intermediate positions of Hoemke piston 208 - see Hoemke Figures 1B and 1C and col.6:ll.4-51) to operate the variable pitch propeller assembly in a constant speed mode (i.e., flight mode - see Figures 1B and 1C and col.6:ll.4-51), one or more feather positions (i.e., a down position of Hoemke piston 208 - see Hoemke col.8:ll.42-61)(note: Figure 1D only approximates the feather mode described in col.8:ll.42-61 since the spool 208 is not depicted as contacting bottom end 162) to operate the variable pitch propeller assembly in a feather mode, and one or more reverse positions (i.e., an upper position of Hoemke piston 208 - see Hoemke Figure 1A and col.5:ll.52-56) to operate the variable pitch propeller assembly in a reverse mode.

In reference to claim 16
Hoemke in view of Waddleton addresses:
The variable pitch propeller assembly of claim 15, wherein the spool (Hoemke - 208) defines a first groove (i.e., first control passage 252 - Hoemke Figure 1) and a second groove (i.e., second control passage 256 - Hoemke Figure 1), and wherein the primary control valve (Waddleton - 30) is fluidly connected (note: in the proposed combination, the identified “primary control valve” is in fluid communication with Hoemke path 132) with the first groove (Hoemke - 252) when the spool is in one of the plurality of constant speed positions (see Hoemke Figure 1B) or in one of the one or more reverse positions (see Hoemke Figure 1A). 

In reference to claim 17
Hoemke in view of Waddleton addresses:
The variable pitch propeller assembly of claim 16, wherein the primary control valve (Waddleton - 30) is not fluidly connected with the first groove (Hoemke - 252) of the spool when the spool is in one of the one or more feather positions (see Hoemke col.8:ll.42-61).

Claims 4-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoemke in view of Waddleton and Carrington (US 2016/0244149).

In reference to claims 4 and 18
Hoemke in view of Waddleton addresses:
The variable pitch propeller assembly of claim 1. (claim 4)
The variable pitch propeller assembly of claim 15. (claim 18)

Hoemke in view of Waddleton does not address:
the pitch actuation assembly includes:
a cylinder defining a chamber;
a control piston translatable within the cylinder;
a piston rod connected to the control piston and extending into a propeller gear box of the engine, the piston rod translatable in unison with the control piston;
an oil transfer bearing surrounding the piston rod within the propeller gear box of the engine and defining a flight gallery fluidly connected with the secondary control valve and a ground gallery fluidly connected with the secondary control valve; and
a beta tube enclosed within the piston rod and fluidly connecting the flight gallery with the chamber of the cylinder. (claim 4)(note: claim 18 differs from claim 4 in that all instances of “secondary control valve” are changed to “secondary EHSV control valve” - Hoemke discloses in col.4:ln.28 that the identified “secondary control valve” is an EHSV valve)

Carrington discloses:
a propeller assembly comprising a pitch actuation assembly (see Figures 3 and 4) that includes:
a cylinder (i.e., cap 40 - Figure 3) defining a chamber (i.e., the interior of cap 40);
a control piston (42 - Figure 3) translatable within the cylinder;
a piston rod (see Figure 3 showing piston 42 as being the terminus of a rod) connected to the control piston and extending into a propeller gear box (24 - Figure 3) of the engine, the piston rod translatable in unison with the control piston;
an oil transfer bearing (50 - Figure 4) surrounding the piston rod within the propeller gear box of the engine and defining a flight gallery (see annotated Figure 4 below) fluidly connected with the secondary control valve and a ground gallery (see annotated Figure 4 below) fluidly connected with the secondary control valve; and
a beta tube (see the added gray-fill in annotated Figure 4 below) enclosed within the piston rod (note: a portion of the identified “piston rod” must be radially outward of the radially outer passages 54 shown in Figure 4 in order to provide a radially outer boundary thereto - accordingly, the identified “beta tube” is at least partially within the identified “piston rod”) and fluidly connecting (via at least one of the passages 54) a flight gallery with the chamber of the cylinder.

    PNG
    media_image1.png
    314
    693
    media_image1.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Hoemke in view Waddleton to include a pitch actuation assembly having at least the elements of Carrington identified above for the purpose of ensuring successful operation (due to use of a known mechanical transmission and fluid supply system for the particular purpose of controlling blade pitch). In performing such a modification, it would have been obvious to include only one “flight gallery” of Carrington since Hoemke discloses that there are only two lines 104,108 connecting the valve 106 with the blade pitch adjustment actuator 102. There is a reasonable expectation of success for this modification since selecting one of the above-identified flight galleries in combination with the above-identified “ground gallery” would enable both the coarse and fine pitch control required to achieve the functionalities of Hoemke.

In reference to claim 5
Hoemke in view of Waddleton and Carrington addresses:
The variable pitch propeller assembly of claim 4, wherein when the secondary control valve (Hoemke - 106) is adjusted to the feather mode (see Hoemke col.8:ll.42-61), the secondary control valve selectively allows the flow of hydraulic fluid to flow from the chamber of the cylinder to the secondary control valve (see Hoemke col.8:ll.42-61 indicating that both of the passages 104 and 108 are connected to the drain 248).

In reference to claim 6
Hoemke in view of Waddleton and Carrington addresses:
The variable pitch propeller assembly of claim 4, wherein when the secondary control valve (Hoemke - 106) is adjusted to the reverse mode (see Hoemke Figure 1A), the secondary control valve selectively allows the flow of hydraulic fluid to flow from the secondary control valve to the chamber (see Hoemke Figure 1A showing both of paths 104 and 108 as receiving fluid from control unit 116) and from the secondary control valve to the ground gallery (note: see Hoemke Figure 1A showing both of paths 104 and 108 as receiving fluid from valve 106).

In reference to claim 7
Hoemke in view of Waddleton and Carrington addresses:
The variable pitch propeller assembly of claim 4, wherein when the secondary control valve (Hoemke - 106) is adjusted to the constant speed mode (see Hoemke Figures 1B and 1C), the secondary control valve selectively allows the flow of hydraulic fluid to flow between the chamber and the secondary control valve (see Hoemke Figure 1B showing path 104 as receiving fluid from valve 106; see Hoemke Figure 1C showing valve 106 receiving fluid from path 108)(note: “between” permits flow in any direction) to maintain an onspeed condition (note: “to maintain an onspeed condition” is considered as a statement of intended use/result that does not structurally limit the claimed apparatus).



In reference to claim 8
Hoemke in view of Waddleton and Carrington addresses:
The variable pitch propeller assembly of claim 4, wherein a flight gallery conduit (i.e., the Carrington passage 52 in fluid communication with the identified “flight gallery”) fluidly connects (via either of Hoemke paths 104 and 108) the secondary control valve (Hoemke - 106) with the flight gallery (Carrington) and a ground gallery conduit (i.e., the Carrington passage 52 fluidly connected with the identified “ground gallery”) fluidly connects (via either of Hoemke paths 104 and 108) the secondary control valve with the ground gallery (Carrington).

In reference to claim 19
Hoemke in view of Waddleton and Carrington addresses:
The variable pitch propeller assembly of claim 18, wherein the spool (Hoemke - 208) defines a first groove (252 - Hoemke Figures 1A-1D) and a second groove (258 - Hoemke Figures 1A-1D), and wherein the first groove is fluidly connected with the flight gallery and the second groove is fluidly connected with the ground gallery when the spool is in one of the one or more reverse positions (see Hoemke Figure 1A showing both of paths 104 and 108 as receiving fluid from valve 106 via passages 252 and 258), and wherein the second groove (Hoemke - 258) is not fluidly connected with the ground gallery when the spool is in one of the one or more feather positions (see Hoemke Figure 1D, which is an approximation of the down position of spool 208, showing groove 258 as not connected to either of paths 104 and 108) or when the spool is in one of the plurality of constant speed positions (see Hoemke Figures 1B and 1C showing groove 258 as not connected to either of paths 104 and 108).




In reference to claim 20
Hoemke in view of Waddleton and Carrington addresses:
The variable pitch propeller assembly of claim 19, wherein the secondary EHSV control valve (Hoemke - 106) is fluidly connected with a drain (248 - Hoemke Figures 1A-1D), and wherein the spool (Hoemke - 208) defines a first groove (Hoemke - 252), a second groove (Hoemke - 258), and a third groove (Hoemke - 256), and wherein when the spool is in one of the one or more reverse positions (see Hoemke Figure 1A), the third groove does not fluidly connect the ground gallery with the drain (see Hoemke Figure 1A showing passage 256 as not connected to either of paths 104 and 108), and wherein when the spool is in one of the one or more feather positions or one of the plurality of constant speed positions, the third groove fluidly connects the ground gallery with the drain (see Hoemke col.8:ll.42-61 indicating that both of paths 104 and 108 are connected to drain 248 in the feather mode; see Hoemke Figures 1B and 1C showing path 108 as connected to drain 248).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745